Citation Nr: 0123922	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  95-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran requested a personal hearing; however, in 
correspondence dated in March 1998 the veteran and his 
representative postponed the hearing.  In a letter dated in 
September 2001 the veteran formally withdrew his request for 
a hearing.


FINDINGS OF FACT

1.  Entitlement to service connection for a nervous disorder 
was denied in rating decisions dated in December 1971 and 
February 1972; the veteran did not appeal these denials.

2.  Evidence received since the February 1972 rating decision 
includes evidence that is relevant and probative to the issue 
at hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The December 1971 and February 1972 rating decisions are 
final.  38 U.S.C.A. §§ 1110, 7105; 38 C.F.R. §§ 3.104(a), 
3.303, 19.129(a) (1971) (currently 38 C.F.R. § 20.302(a) 
(2000)), 20.1103 (1971). 

2.  Evidence received since the February 1972 rating decision 
is new and material and the claim of entitlement to service 
connection for a nervous disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a). (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  It 
is important to note that with respect claims requiring new 
and material evidence the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).

The veteran's initial claim of service connection for a 
nervous disorder was denied by the RO in December 1971 and 
February 1972.  These decisions were not appealed and are 
final.  38 C.F.R. §§ 19.129(a), 20.1103. 

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the February 
1972 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996). 

Although the RO did not have the benefit of the explicit 
provisions of the VCAA at that time, the veteran was given 
notice of what was required to substantiate his claim.  A 
November 1994 statement of the case, a May 1995 Hearing 
Officer Decision/supplemental statement of the case, a 
December 1997 supplemental statement of the case , a December 
2000 rating decision, and a February 2001 statement of the 
case informed the veteran that new and material evidence was 
needed to reopen his claim and notified him as to what 
constitutes new and material evidence.  Under these 
circumstances, the Board may consider whether new and 
material has been submitted to reopen the veteran's claim.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a), effective 
August 29, 2001.  That is, if the evidence contributes to a 
more complete picture of the circumstances surrounding the 
origin of an appellant's injury or disability it should be 
considered, regardless of whether it changes the original 
outcome.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In the case at hand, the evidence available for the RO's 
consideration at the time of the February 1972 rating 
decision consists of service medical records and a hospital 
summary from the Brooklyn VA Medical Center (VAMC) dated in 
November 1971.  Service medical records include a pre-
induction examination in November 1951 that indicate the 
veteran had vague nervous complaints, but the examiner noted 
that there were no overt anxiety symptoms at the time of 
examination.  In October 1952, two weeks into service, the 
veteran was noted to have complained of nervousness.  A 
mental hygiene consultation report dated in December 1952 
indicates the veteran appeared tense and nervous with no 
evidence of psychosis.  The diagnosis was moderate, passive 
dependency reaction manifested by tension, multiple bodily 
complaints with adequate demonstrable organic pathology, 
anxiety and depression.  A separation examination report 
dated in September 1954 shows the veteran had complaints of 
nervousness.

A discharge summary report from the Brooklyn VAMC dated in 
November 1971 shows that the veteran complained of 
nervousness over a 5-6 month period.  He also reported family 
problems, financial trouble, depressed feelings, crying 
spells, and insomnia.  The diagnosis was chronic, mild 
depressive anxiety reaction and alcohol dependence.

Upon consideration of this evidence the RO denied entitlement 
to service connection for a nervous disorder in a February 
1972 rating on the basis that is was not incurred in or 
aggravated by service.

There has been a significant amount of evidence submitted 
since the February 1972 rating decision.  Much of that 
evidence is unrelated to the present claim.  However, the 
evidence pertinent to this claim consists of a duplicate 
hospital summary from the Brooklyn VAMC dated in November 
1971, a November 1977 VA examination report, a discharge 
summary report from Brooklyn VAMC dated in April 1994, an 
August 1994 VA examination report, a transcript of an April 
1995 personal hearing, lay statements dated in July, 
November, and December 1995, and progress notes and physician 
statements from the Brooklyn VAMC dated from 1996 to 2000.

The November 1977 VA examination report includes a diagnosis 
of anxiety reaction and inadequate personality with chronic 
alcoholism.

An April 1994 discharge summary report from the Brooklyn VAMC 
includes diagnoses of alcohol dependence and withdrawal, and 
major depression.

An August 1994 VA examination report includes diagnoses of 
general anxiety disorder, panic disorder without agoraphobia, 
and alcohol dependence in remission.

The veteran testified during an April 1995 personal hearing 
that he immediately became nervous upon entering service 
because he was not accustomed to that type of living and 
being told what to do and when to do it.  He also stated that 
sometimes he was ordered to engage in behavior he found 
humiliating.

Lay statements from relatives of the veteran dated in July, 
November, and December 1995 indicate he was happy and warm-
hearted prior to service, but upon separation he was very 
different.  He screamed in his sleep, hid under the bed 
during storms, and panicked when soldiers were sent to war.

Progress notes from the Brooklyn VAMC dated in 1996 and 1997 
note the veteran's history and complaints of depression.  
Statements from Masood A. Mirza, a staff psychiatrist at the 
Brooklyn VAMC, dated in February and March 1998 describe the 
veteran's current symptoms of anxiety and depression, and 
state they are consistent with complaints in a service 
medical record dated in December 1952.  The veteran's 
diagnoses were noted to include major depression.  A letter 
dated in May 2000 from Dr. Mirza states the veteran was 
diagnosed as having generalized anxiety disorder.  In this 
and another statement dated that same month, Dr. Mirza opined 
that the veteran's generalized anxiety disorder and ongoing 
emotional problems stemmed from military service.  Progress 
notes dated in May and August 2000 show the veteran indicated 
he felt depressed, anxious, tense, and restless.  A 
psychiatric evaluation dated in December 2000 notes the 
veteran's complaints of depression and anxiety and includes a 
diagnosis of major depression.

The Board finds that the veteran has presented new evidence; 
that is, evidence that has not been previously considered by 
the RO.  Furthermore, a medical opinion by Dr. Mirza that 
links the veteran's current symptomatology and disorder to 
service is material to the claim in that it bears directly 
and substantially upon the specific matter under 
consideration.  For this reason, the Board concludes that 
there is a basis upon which to reopen this claim.



ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disorder, the claim is reopened.  To this extent the 
appeal is granted. 


REMAND

While the Board finds that the action taken by the RO was 
sufficient under the Veterans Claims Assistance Act of 2000 
to allow the veteran's claim to be reopened, further 
development consistent with VA's duty to assist is warranted 
before the claim of entitlement to service connection for a 
nervous disorder can be fully adjudicated.38 U.S.C.A. § 5103A 
(West Supp. 2001). 

Over the years the veteran has been diagnosed as having 
passive dependency reaction, depressive anxiety reaction, 
inadequate personality, general anxiety disorder, panic 
disorder, and major depression.  Although a May 2000 opinion 
from Dr. Mirza links the veteran's generalized anxiety 
disorder and "ongoing emotional problems" to military 
service, it is unclear if more than one diagnosis has been 
linked.  In view of this opinion and the various diagnoses, 
the veteran should be afforded a VA examination to determine 
which disorders  are etiologically related to service.

In addition, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for his 
nervous disorder during the pendency of the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
mental disorder since service.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

3. The RO should schedule the veteran for 
a VA psychiatric examination.  The claims 
folder must be made available to the 
psychiatrist prior to the examination so 
that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  Such tests as the psychiatrist 
deems necessary should be performed, to 
include psychological testing.  The 
psychiatrist should take a complete 
history from the veteran.  The 
psychiatrist should note any diagnoses of 
mental disorders and render an opinion 
for each disorder as to whether it is at 
least as likely as not that the currently 
diagnosed disorder is related to service.  
If a distinction cannot be made between 
the disorders that are related to service 
from those that are not, then the 
psychiatrist should make a statement to 
this effect in the report.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly set 
forth in the report.  The examination and 
the report thereof should be in 
accordance with DSM-IV.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



